1 Wrap-up Neal Keating 2 üProven strategies have delivered strong shareholder value over time üAerospace - Leveraging unique set of proprietary products and capabilities - Strong platform positions across commercial & defense markets - Robust pipeline of future opportunities üDistribution - Three product platform strategy expands growth opportunities - Increased scale provides improved operating leverage - ERP implementation benefits üSuccessfully execute future acquisitions - maintain discipline üLeverage experienced management and workforce across the company Positioned for Future Growth
